                                           Case 2:19-cv-01156-MWF-AS Document 74 Filed 01/30/20 Page 1 of 6 Page ID #:644



                                             1   R. Joseph Trojan, CA Bar No. 137,067
                                                                                         STEPHEN D. MILBRATH (pro hac
                                             2   trojan@trojanlawoffices.com             vice)
                                                 Dylan C. Dang, CA Bar No. 223,455       smilbrath@byrdcampbell.com
                                             3                                           BYRD CAMPBELL, P.A.
                                                 dang@trojanlawoffices.com               180 N. Park Avenue, Suite 2A
                                             4   Francis Wong, CA Bar No. 284,946        Winter Park, FL, 32789
                                                                                         Telephone: (407) 392-2285
                                                 wong@trojanlawoffices.com               Facsimile: (407) 392-2286
                                             5   TROJAN LAW OFFICES
                                             6   9250 Wilshire Blvd., Suite 325
                                                                                 Attorneys for Defendants and Third-
                                                 Beverly Hills, CA 90212
                                             7                                   Party Plaintiff,
                                                 Telephone: 310-777-8399         OMNIVERSE ONE WORLD
                                             8   Facsimile: 310-777-8348         TELEVISION, INC. and JASON M.
                                                                                 DEMEO
                                             9                   UNITED STATES DISTRICT COURT
                                                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                            10
                                            11    PARAMOUNT PICTURES
                                                                                        CASE NO. 2:19-cv-01156-MFW-ASx
                                                  CORPORATION; COLUMBIA
                                            12    PICTURES INDUSTRIES, INC.;            THIRD-PARTY PLAINTIFF
                                                  DISNEY ENTERPRISES, INC.;             OMNIVERSE ONE WORLD
TROJAN LA W OFFI CES




                                            13
                                                                                        TELEVISION, INC.’S AMENDED
                                                  TWENTIETH CENTURY FOX FILM            NOTICE OF MOTION AND MOTION
                       B EV ERLY H I LLS




                                            14
                                                  CORPORATION; WARNER BROS              FOR DEFAULT JUDGMENT
                                            15    ENTERTAINMENT, INC.;                  AGAINST THIRD-PARTY
                                                                                        DEFENDANT HOVSAT, INC.
                                                  UNIVERSAL CITY STUDIOS
                                            16
                                                  PRODUCTIONS LLLP;
                                            17    UNIVERSAL TELEVISION LLC;             Date: March 2, 2020
                                                                                        Time: 10:00 am
                                                  and UNIVERSAL CONTENT                 Courtroom 5A
                                            18
                                                  PRODUCTIONS LLC,
                                            19                   Plaintiffs,
                                                                                        Judge: Hon. Michael W. Fitzgerald
                                                       v.
                                            20
                                                  OMNIVERSE ONE WORLD
                                            21    TELEVISION, INC.; JASON M.
                                                  DEMEO,
                                            22                  Defendants.
                                            23
                                                  OMNIVERSE ONE WORLD
                                            24    TELEVISION, INC.,
                                                       Third-Party Plaintiff,
                                            25      v.
                                                  HovSat, Inc.; Shant Hovnanian; and
                                            26    DOES 1-10, inclusive,

                                            27          Third-Party Defendants.

                                            28
                                           Case 2:19-cv-01156-MWF-AS Document 74 Filed 01/30/20 Page 2 of 6 Page ID #:645



                                             1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
                                             2            Please take notice that on March 2, 2020 at 10:00 am, or as soon thereafter as
                                             3   the matter may be heard, in Courtroom 5A of the above-captioned Court, located at
                                             4   350 West 1st Street, Los Angeles, CA 90012, Third-Party Plaintiff Omniverse One
                                             5   World Television (“Omniverse”), by and through its counsel, will move for entry of
                                             6   Default Judgment against Third-Party Defendant HovSat, Inc. (“HovSat”). This
                                             7   Motion is made on the grounds that HovSat has failed to timely respond to the
                                             8   Summons and Third-Party Complaint and the Clerk of the Court has entered
                                             9   HovSat’s default pursuant to the Federal Rules of Civil Procedure.
                                            10            HovSat and Omniverse could not meet and confer pursuant to Local Rule 7-3
                                            11   because HovSat has not appeared in this case or responded to the Summons, Third-
                                            12   Party Complaint, or the Application for Default.         Additionally, other than the
TROJAN LA W OFFI CES




                                            13   November 12, 2019 letter from HovSat’s Registered Agent Mr. Arthur Havinghorst
                       B EV ERLY H I LLS




                                            14   (see Dkt. #59), HovSat has not attempted to contact Omniverse or its counsel. A
                                            15   copy of this notice, motion, and supporting papers have been mailed to Mr.
                                            16   Havinghorst at c/o Safari Telecom, Inc., 1 South Corporate Drive, Riverdale, New
                                            17   Jersey 07457, the address listed for HovSat’s agent for service of process according
                                            18   to the New Jersey Secretary of State.
                                            19            This Motion is based upon this Notice, the accompanying Memorandum of
                                            20
                                                 Points and Authorities, supporting declarations and exhibits, the pleadings, the
                                            21
                                                 Clerk’s entry of default on December 27, 2019 (Dkt. # 70), the complete files and
                                            22
                                                 records of this action, and such other matters as the Court may deem just and proper
                                            23
                                                 to consider this Motion.
                                            24
                                                 //
                                            25
                                                 //
                                            26
                                                 //
                                            27
                                                      MOTION FOR DEFAULT JUDGMENT            -1-
                                            28
                                           Case 2:19-cv-01156-MWF-AS Document 74 Filed 01/30/20 Page 3 of 6 Page ID #:646



                                             1                                               Respectfully Submitted,
                                             2                                               TROJAN LAW OFFICES
                                             3                                               by
                                             4   January 30, 2020                            /s/R. Joseph Trojan
                                             5                                               R. Joseph Trojan
                                                                                             Attorneys for Defendants and Third-
                                             6                                               Party Plaintiff,
                                             7                                               Omniverse One World Television, Inc.
                                                                                             and Jason M. DeMeo
                                             8
                                             9                                               BYRD CAMPBELL, P.A.
                                            10                                               by
                                            11                                               /s/Stephen D. Milbrath
                                                                                             Stephen D. Milbrath
                                            12                                               Attorneys for Defendants and Third-
                                                                                             Party Plaintiff,
TROJAN LA W OFFI CES




                                            13
                                                                                             Omniverse One World Television, Inc.
                       B EV ERLY H I LLS




                                            14                                               and Jason M. DeMeo
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                                   MOTION FOR DEFAULT JUDGMENT         -2-
                                            28
                                           Case 2:19-cv-01156-MWF-AS Document 74 Filed 01/30/20 Page 4 of 6 Page ID #:647



                                             1                            CERTIFICATE OF SERVICE
                                             2
                                                        I am over the age of 18 years, employed in the County of Los Angeles, and
                                             3   not a party to the above entitled action. My business address is 9250 Wilshire
                                             4
                                                 Blvd., Suite 325, Beverly Hills, California 90212.

                                             5   On January 30, 2020, I served:
                                             6   - NOTICE OF ERRATA RE THIRDPARTY PLAINTIFF OMNIVERSE ONE
                                             7   WORLD TELEVISION, INC.’S NOTICE OF MOTION AND MOTION FOR
                                                 DEFAULT JUDGMENT AGAINST THIRD-PARTY DEFENDANT
                                             8
                                                 HOVSAT, INC. (Dkt. #72.)
                                             9
                                                 - THIRD-PARTY PLAINTIFF OMNIVERSE ONE WORLD TELEVISION,
                                            10
                                                 INC.’S AMENDED NOTICE OF MOTION AND MOTION FOR DEFAULT
                                            11   JUDGMENT AGAINST THIRD-PARTY DEFENDANT HOVSAT, INC.
                                            12
                                                 By transmitting to:
TROJAN LA W OFFI CES




                                            13
                                                 Arthur P. Havinghorst II ESQ., Registered Agent of HovSat, Inc.
                       B EV ERLY H I LLS




                                            14
                                                 c/o Safari Telecom, Inc.
                                            15   1 South Corporate Drive
                                                 Riverdale, NJ 07457
                                            16
                                            17   [X] BY MAIL: I am readily familiar with the firm’s practice of collection and
                                                 processing correspondence for mailing. Under that practice it would be deposited
                                            18
                                                 with the U.S. Postal Service and Federal Express on the same day with postage
                                            19   thereon fully prepaid at Beverly Hills, California, in the ordinary course of
                                                 business. I am aware that on the motion of the party served, service is presumed
                                            20
                                                 invalid if the postal cancellation date or postage meter date is more than one day
                                            21   after the date of deposit for mailing shown on this proof of service.
                                            22   [X] FEDERAL: I declare, under penalty of perjury under the laws of the United
                                            23   States that the foregoing is true and that I am employed in the office of a member of
                                                 the bar of at whose direction the service was made.
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                          -
Case 2:19-cv-01156-MWF-AS Document 74 Filed 01/30/20 Page 5 of 6 Page ID #:648
                                           Case 2:19-cv-01156-MWF-AS Document 74 Filed 01/30/20 Page 6 of 6 Page ID #:649



                                             1
                                                                                     CERTIFICATE OF SERVICE
                                             2
                                                        I hereby certify that on the 30th day of January 2020, I caused to have electronically filed
                                             3
                                                 the foregoing with the Clerk of the Court using the CM/ECF system which will send notification
                                             4
                                                 of such filing to the following:
                                             5

                                             6          Rose Leda Ehler      dkt-filings@mto.com, cynthia.soden@mto.com, rose.ehler@mto.com
                                             7
                                                        Melinda E LeMoine           loren.rives@mto.com, melinda.lemoine@mto.com
                                             8
                                                        Usha Chilukuri Vance         aileen.beltran@mto.com, raphael.sepulveda@mto.com,
                                             9
                                                        usha.vance@mto.com
                                            10
                                                        Anne K Conley       carol.jette@mto.com, anne.conley@mto.com
                                            11
                                            12          Glenn D Pomerantz       cherryl.tillotson@mto.com, glenn.pomerantz@mto.com
TROJAN LA W OFFI CES




                                            13
                                                        Mark R Yohalem        mark.yohalem@mto.com
                       B EV ERLY H I LLS




                                            14
                                            15
                                                                                                TROJAN LAW OFFICES
                                            16
                                                                                                by
                                            17
                                                                                                /s/ R. Joseph Trojan
                                            18                                                  R. Joseph Trojan
                                                                                                9250 Wilshire Blvd.
                                            19
                                                                                                Beverly Hills, CA
                                            20                                                  Attorney for Defendants and
                                                                                                 Third-Party Plaintiff,
                                            21                                                  OMNIVERSE ONE WORLD
                                                                                                TELEVISION, INC., and
                                            22                                                  JASON M. DEMEO
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                                     -
